Case 2:18-cv-04877-MWF-SK Document 86 Filed 10/08/20 Page 1 of 1 Page ID #:553



  1
  2
  3
                                                                    JS-6
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      STEPHON DEJON ALEXANDER,                    Case No. CV 18-04877-MWF (SK)
 12
                                     Plaintiff, ORDER OF DISMISSAL
 13                                             PURSUANT TO PARTIES’
                  v.                            STIPULATION
 14
 15   D. DAVIS, et al.,
 16                               Defendants.
 17
 18        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and
 19   pursuant to the stipulation of the parties, this action is DISMISSED WITH
 20   PREJUDICE. Each party is to bear its own litigation costs and attorneys’ fees.
 21        IT IS SO ORDERED.
 22
 23
                October 8, 2020
      Dated: _________________________             _______________________________
 24                                                HON. STEVE KIM
 25                                                U.S. MAGISTRATE JUDGE

 26
 27
 28
                                              1
